Order enjoining defendant Vimalert Company, Ltd., from prosecuting libel actions brought in the United States District Court and from instituting any further or other suits, and order on reargument, in so far as it denies said defendant’s motion to vacate the injunction, modified so as to provide that said defendant be enjoined only from commencing any further or other actions in connection with said defendant’s claim or claims against the plaintiffs arising out of the contract of purchase by plaintiffs of motors; and as so modified the orders are affirmed, "without costs. The court was without power to enjoin the prosecution of libel suits already brought in the United States District Court. (Riggs v. Johnson County, 6 Wall. [73 U. S.] 166, 194-196; Moran v. Sturges, 154 U. S. 256, 258; Central National Bank v. Stevens, 169 id. 432, 464; Beardslee v. Ingraham, 183 N. Y. 411, 417.) Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.